Baiitol, J.,
delivered the opinion of this court.
Upon the pleadings and proofs in this cause, we entertain no doubt of the propriety of affirming the decree of the Circuit court. The evidence taken under the commission, clearly establishes the agreement between Edmund C. Horsey, and Eglantine his wife, (as set out in the answer of the appellees, Jones and wife,) whereby she consented, that the tract of land cajled “Coscoway,” of which she was seized, in her own right, might be sold by her husband for the sum of $2244, upon the agreement on his part, that he would invest a like sum in real estate for her use and benefit, and that she united with him in the deed of the 2nd day of March 1850, conveying the land to Atkins, at the request and for the benefit of her husband, upon the agreement and condition stated. The evidence further shows that the deed of the 25th of March 1850, from Edmund C. Horsey to his wife, Eglantine, was executed in pursuance of that agreement, and as a performance in part of his contract.
Edmund C. Horsey died in 1853, leaving his widow and three children surviving him, all infants under theage of twenty-one years, of whom the complainant’s intestate was one. In 1855, the appellee, Samuel B. D. Jones, intermarried with *468¡the widow, and was appointed guardian to the children.; and entered into possession of the land .called “Skinners Fancy,,” conveyed by the deed of the 25th of March 1850.
(Decided June 27th, 1862.)
The object of the bill is to obtain an account of the rents and profits of “Skinners Fancy,” the complainant claiming that Edmund.O. Horsey died seized thereof, notwithstanding .the deed of the 25ih of March 1850; the same being alleged to be inoperative and void, by reason of the marital relation existing between the parties, and consequent disability of the gran.tee to take under the deed.
A contract may b.e entered into by a husband, for the transfer of property to his wife for a valuable consideration, and such a contract, if established by proof, would be enforced in a' court of equity. See Bowie vs. Stonestreet et al., 6 Md. Rep., 430, and authorities there cited. In this case the contract has been executed, by an actual conveyance by the deed of the 25th of March 1850, and this court will not disturb the title of the grantee under it, in favor of the heirs at law of the husband.

Decree affirmed.